DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moody et al. (US-2012132322-A1), hereinafter Moody, in view of Shuto et al. (JP-2016204690-A), hereinafter Shuto.
Regarding Claim 1, Moody teaches an abrasion resistant steel ([0001]) which is within the claimed steel member. Moody further teaches the component containing the elements shown in Table 1.
Table 1
Element
Claim
Moody
Citation
Relationship
C
0.19-0.5
0.24
[0011]
Within
Si
0.002-1.5
0.25
[0011]
Within
Mn
0.4-2.5
0.8
[0011]
Within
Al
0.01-0.08
0.035
[0011]
Within
Cr
0.001-0.9
0.9
[0011]
Within
B
0.0001-0.005
0.0015
[0011]
Within
Ti
0.031-0.2



P
0.019 or less
0.01 max
[0011]
Within
S
0.015 or less
0.003 max
[0011]
Within
One or more of: Nb, V, W, Mo, Cu, Ni, Ca, Sb
Mo: 0.001-0.45Ni: 0.001-0.45
Mo: 0.1Ni: 0.2-2
[0011]
Mo: Within
Ni: Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Moody further teaches an amount of Ti of 0.01-0.1% by weight ([0011], claim 1) and prefers 0.03% ([0011]) while having examples of 0.02-0.022% (Table 1) and showing the increasing Ti content correlating to increasing tensile strength (Table 3) therefore a person having ordinary skill in the art would restrict the amount of Ti to 0.03-0.1% since Moody prefers larger values of Ti within the taught range and indicates higher Ti correlating to increased tensile strength.
Moody does not disclose an amount of N, O, or Sn contained in the steel which is within the claimed 0.008% or less N including 0%, within the claimed 0.003% or less O including 0%, and within the claimed 0.1% or less Sn including 0%.
	Moody does not explicitly disclose the claimed 0.005% or more of Ti is precipitate having a particle size of 20 nm or less in a microstructure.
Shuto teaches a steel sheet having a similar composition to that of Moody and further teaches Ti carbides of 20 nm or less in size as well as an indicator of the amount of Ti carbide Tief being 0.025-0.15 which beneficially improves the fatigue strength and strength of the steel (P. 35 Par. 5) and the amount of Ti included in Ti carbide being at least 50% mass fraction to beneficially obtain precipitation strengthening and superior fatigue characteristics (P. 38 Par. 2) which results in an amount of Ti precipitated in carbides of 20 nm or less in size of 0.0125-0.075 as determined by the examiner, which is within the claimed 0.005% or more of Ti is precipitated as a precipitate having a particle size of 20 nm or less in a microstructure.
It would be obvious to a person having ordinary skill in the art to apply the amount of Ti precipitated according to Shuto to the steel according to Moody in order to beneficially improve the strength and fatigue strength as discussed above.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 5, Moody as modified by Shuto teaches the claim elements as discussed above. 
Since Moody as modified by Shuto teaches a steel pipe which includes 0.03-0.1 Ti where 0.0125-0.075 is the amount of Ti found in carbides. Tetsuro as modified by Shuto would have a remaining amount of Ti of 0-0.9875 in the microstructure as determined by the examiner which overlaps the claimed 0.031-0.2 Ti wherein 0.005% or more of Ti is present as dissolved Ti in a microstructure.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moody et al. (US-2012132322-A1), hereinafter Moody, in view of Shuto et al. (JP-2016204690-A), hereinafter Shuto, and in view of Tetsuro et al. (CN-101484602-A), hereinafter Tetsuro.
	Regarding Claim 4, Moody as modified by Shuto teaches the claim elements as discussed above.
Moody does not explicitly disclose welded steel pipe as an application of the steel. 
Moody further teaches the steel having good weldability and high toughness ([0002]) which Tetsuro recognizes as properties beneficial to use in welded steel pipes (P. 38 Par. 3, P. 40 Par. 6, P. 41 Par. 5-6), therefore it would be obvious to a person having ordinary skill in the art to use the steel according to Moody as modified by Shuto to produce a welded steel pipe which is the same as the claimed the steel member is a welded steel pipe.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moody et al. (US-2012132322-A1), hereinafter Moody, in view of Shuto et al. (JP-2016204690-A), hereinafter Shuto, and in view of Hauger et al. (US-20050014015-A1), hereinafter Hauger.
Regarding Claim 6, Moody as modified by Shuto teaches the claim elements as discussed above. Moody as modified by Shuto does not explicitly disclose the claimed leading end portion and a trailing end portion are both end portions in a longitudinal direction, and each of the leading end portion and the trailing end portion has a thickness 5% to 50% larger than a central portion in the longitudinal direction.
Hauger teaches sheet-metal elements made of flexibly rolled material strip ([0001]) where the end sections have greater wall thickness which beneficially allows favorable axial connection to make plug connections ([0019]) and further that the difference in wall thickness relative to the maximum thickness should be at least 25% ([0017]) which overlaps the claimed leading end portion and a trailing end portion are both end portions in a longitudinal direction, and each of the leading end portion and the trailing end portion has a thickness 5% to 50% larger than a central portion in the longitudinal direction.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to apply the flexible rolling and material shape according to Hauger to the steel sheet according to Moody as modified by Shuto in order to beneficially allow favorable axial connection to make plug connections as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10-12 of copending Application No. 16500617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments, see P. 7 Par. 2, filed 01/19/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 9 Par. 5, filed 01/19/2022, with respect to the double patenting rejection over Application No. 12307439 have been fully considered and are persuasive.  The double patenting rejection over Application No. 12307439 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The argument that Shuto does not teach the amount of Ti carbides alone is in a range of 0.025-0.15% is not convincing, as discussed above, Shuto teaches at least 50% of the Tief value being carbides which overlaps with the claimed Ti precipitated as Ti carbides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736